Havana Furnishings Inc. Edificio Ultramar Plaza Apt. #4A 47th Street Panama City, Panama May 21, 2012 Mara L. Ransom Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 RE: Havana Furnishings Inc. File No. 333-176684 Dear Madam: Request is hereby made for the acceleration of the effectiveness date of our Registration Statement on Form S-1, File No. 333-176684 to 1 1:00 A .M. EDT on May 24 , 2012, or as soon as practicable thereafter. The Company acknowledges that: should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Company many not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Havana Furnishings Inc. By: HAISAM HAMIE Haisam Hamie President and Chief Executive Officer
